 I)El('ISI()NS ()1: NAII()NAI. IABOR RIIA ONS BOARD)Savin Business Machine Corporation and Jeffrey A.Swanson. Cases 5 CA 9038 and 5 CA 9191June 26, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; ANI) MN:M11ERS JNKINSAND PNELIOWE WILL. Nt)I in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.WI w'II.I. make Jeffrev Swanson whole for anyearnings he lost because of his unlawful dis-charge. with interest.SAVIN BUSINISS MA(IIINI CO)RP()RAIIONDIE(CISIONOn February 13. 1979, Administrative Law JudgeAlvin ieberman issued the attached Decision in thisproceeding. Thereafter, the General ('ounsel filed ex-ceptions and a supporting brief:Pursuant to the provisions of Section 3(b) of theNaitonal Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Savin Business MachineCorporation, Valhalla, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.SIAIILMI:NI )I 1111 (CASI:Al VIN LIti BRMAN, Administrative l.aw Judge: The hear-ing in this proceeding, with all parties except the ChargingParty represented, was held before me in Washington, I)is-trict of Columbia, on the General Counsel's complaints andRespondent's answers. In general. the issues litigated werewhether Respondent violated Section 8(a)( 1 ) and (4) of theNational Labor Relations Act, as amended (Act).' Moreparticularly, the questions fir decision are as follows:I. Did Jeffrey Swanson, while employed b Respondent,engage in conduct falling within the protection of Section 7of the Act'?2. Assuming an affirmative answer to the fioregoing ques-tion, did Respondent, in violation of Section 8(a)( I ) of' theAct, discharge Swanson for engaging in such conduct?3. Did Respondent, in violation of Section 8(a)(4) of theAct, constructively discharge Swanson for filing a chargeunder the Act?2Upon the entire record.' upon my observation of the wit-nesses and their demeanor while testifying, and havingtaken into account the arguments made and the brief's sub-mitted. I make the following:IINI)INO S ()I lI-A(II. it RI":,I)I O I NAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice and carry out its terms.WE WILL NOT discharge or otherwise disciplineemployees for taking part in any activity dealingwith the manner in which employees are com-pensated or any other matter relating to workingconditions, or for arranging meetings for the pur-pose of discussing the same.Respondent, a New York corporation whose corporateheadquarters are located in Valhalla, New York, is engagedIn pertinent part these sections provide:Sec. 8. (a) It shall be an unfair labor practice for an employer(1) to interfere with. restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7;(4) to discharge or otherwise discriminate against an employee be-cause he has filed charges or given testimony under this Act:Sec. 7 insofar as relevant, is as follows:Sec. 7. Employees shall have the right to self-organi7iatin, to form.join, or assist labor organizations. to bargain collectisly through repre-sentatives of their own choosing. and to engage in other concerted ac-tivities for the purpose of collective bargaining or other mutual aid orprotection ....2Questions 2 and 3 are not mutually exclusive. They relate to separateevents: the former to Swanson's actual discharge by Respondent and thelatter to Swanson's resignation after he was reinstated.3 Issued simultaneously is a separate order correcting obvious errors in thestenographic transcript of the hearing in this proceeding.4 Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the hearing. maynot be discussed, each has been carefully weighed and considered.243 NLRB No. 2992 SAVIN BSINISS M\('IIN (i CORP.at Rockville. Maryland. Rossln. Virginia. and elsewhere'in the sale and maintenance of business machines. I)urilngthe respective I 2 months preceding the issuance oft' the com-plaints, representative periods. Respondent purchased f'romlvendors located outside the State of Marslaind machines.material, and supplies valued at more than 50.()0t. Ac-cordingl. I find that Respondent is engaged in commercewithin the meaning of' the Act and that the assertion of1jurisdiction over this matter hb the National l.abor Rela-tions Board (Board) Is wAarranted.II. INIR(O)I I,Two related, hut separate, matters are involved in thisproceeding. One is concerned with Respondent's dischargeof a salesman. Jeffrey Swanson. The other faicet of' this casedeals with Swanson's reinstatement after he had filed acharge based upon his discharge and his subsequent resig-na tion.Respecting the frmer, the General Counsel contendsthat Swanson was discharged, in violation of Section 8(a )( I )of the Act, because he engaged in conduct protected bhiSection 7. Regarding the laitter, the General Counsel arguesthat Swanson's resignation was engineered by Respondentin that, in retaliation for Swanson's having filed a chargeagainst it, it required Swanson. upon his reinstatement, towork in a hostile atmosphere and reduced his sales terri-tory. Thus, the General Counsel posits, Swanson's quittinghis employment with Respondent constituted a constructivedischarge violative of Section 8(a)(4).Respondent asserts that Swanson's conduct before hisdischarge was neither concerted, nor protected by Section 7of the Act. Furthermore, it is Respondent's position thatSwanson's employment was terminated for cause: namely,as Respondent states on brief his "negative attitude andlack of respect for the company." as well as his "unsavori-ness and sexual overtones [displayed by Swanson] in hisdealings with female employees." Concerning the change inSwanson's sales territory after his reinstatement. which, aswill appear. was the principal reason for his resignation.Respondent claims that this was not done to penalize Swan-son for having filed a charge, but in implementation of itsplan to increase its sales volume by hiring additional salesrepresentatives and realigning territories of incumbent salespersonnel to provide areas of operation for the new salespeople.Itll. tHE COMPL.ANISIn this proceeding two cases. Case 5-CA-9038 and Case5-CA-9191, have been consolidated for hearing. Thecharge in Case 5-CA-9038 was filed by Jeffrey Swanson onNovember 25, 1977, based upon his actual discharge duringthe previous month. On January 6, 1978. a complaint(January complaint) issued pursuant to this charge allegingthat the termination of Swanson's employment was viola-tive of Section 8(a)( I ) of the Act.5 Although some of the events with which this proceeding is concernedtook place in Respondent's Rosslyn office, most occurred in its Rockvilleoffice. Accordingly, all references to Respondent's office or branch relate toits Rocksille operation.On February 7, 1978. Swanson filed the charge in Case5 C(A 9191. On this charge a complaint issued on March17. 1978. (March complaint) alleging that Swnsonl wasconstructivelv discharged otn JaInuary IX. 1978. in violtionof Section X(a(4) of the Act. B, order dated March 21. 1978X. the Januar and Marchconlplaints were consolida ted or hearing..RII IMINR tN I I)iN sNI) ON( II it INSA. R,sond1.'n' Bs i c, tie sL'Xplnswl o i .Sali F)'c.til l/1t' Rcah iinmewl o/f Saole, 7TrriohrwsRespondent. whose corporate headquarters are located inValhalla. New York, is engagedi in selling and renting bustiness machines. mainly copiers. throughout the nitedStates At Respondent's Rockville tffice. its sales force isdivided into two segments. one dealing wsth commercialconcerns and the other with Government agencies. includ-ing the I nited States Senate and House of Representati e s.This case is concerned with Respondent's (o ernmnent salesrepresentatives stationed at its Rockville ofttice. lach suchrepresentative is assigned to a particular territor consistingof specific agencies.In 1977 Respondent developed a plan tor increasing itsgovernment sales volume in 1978. This end was to he ac-complished by soliciting orders from agencies which hadnot previously done business with Respondent. expandingthe number of sales representatives in Respondeni's otfficesdealing with Government agencies. and realigning, reduc-ing, or splitting the territories of incumbent representativesto provide areas in which the new sales people would work.Respondent's purpose in doing this. as William LordJ. Re-spondent's branch manager, explained, was to enable Re-spondent to obtain a "deeper penetration of governmentaccounts.As applied to Respondent's Rockville office, the plan en-visaged the expansion of its Government sales force front 9,the number emploNed in October 1977.7 to an ultimate totalof 21. Early in 1978 Respondent began to implement itsplan for increasing its Government sales volume insofar asit related to its Rockville office.On January 10, 1978. Respondent hired two additionalsales people. M. Sager and Bogle. The territory assigned toSager consisted of the Department of Energy. which hadnot previously been serviced by any sales representative,and the Department of Justice. which was removed from6 Lest there be some confusion raised by the apparently inconsistent alle-gations of the January and March complaints it should he noted that Swan-son was reinstated on December 28. 1977. and worked until he resigned onJanuary 18. 1978.The purpose of these findings and conclusions is to furnish a frame olreference within which to consider the facts relating to Respondent's allegedunfair labor practices and to the conclusions to which they may give rise Tothe extent that the contentions of the parties relate to the findings and con-clusions made here they will he treated here, although they, as well as thefindings and conclusions, may again be considered in other contextsAs of October 20, 1977. the following people were employed in the Rock-ville office as Government sales representatives: S. Freeman. Charles Palmer.Ramon Acosta Janet Spadola. Mollie Irving. Steven Ober, Catherine Smith.Donald Strickler. and Jeffrey Swanson, the subject of this proceeding OnOctober 20. the date of Swanson' actual discharge, his sales territory con-sisted of the Department of Health. Education and Welfare. ('apitol Hill.and the Department of the Air Force.9 D)F(ISIO(NS 01 NAI I()NAI. I.ABOR RI.Al IONS BOARDFreema n's territory Bogle was given the (' i il Service ('oim-mission. territory previously within O()her's bailiwick. I'ortMyer, which was taken from Acosta, as well as two agen-cies, the Equal Employment Opportunity Commission andthe Tariff' Commission, not earlier covered by any sales rep-resentative.On the same date changes were made in territories ofsales representatives already in Respondent's employ. hus.the Interstate Commerce Commission wvas taken from ()herand given to F:reeman and ai portion ol' the I ouse of' Repre-sentatives served by Swanson was removed iroun his terri-tory and assigned to Spadola.By April 1978. Respondent's sales orce had grown to14.9 Among the newly hired people were [). Witte, J. Nor-mile, and C. Lockard. Some of the agencies assigned to thenew salespersons had not previously dealt with Respon-dent. In addition. new salespeople were given territoriescarved out of areas served by sales representatives workingfor Respondent at the time the new people were hired. Re-garding this, several sections of the I)epartment of' Laborand the Small Business Administration were taken frolOber and given to Witte: Normile received the ('ivil ServiceCommission and the Fqual LEmployment OpporlunltyCommission, which were taken froml Bogle: and Srickler'sterritory was split by removing from it some hranches oI' theNational Aeronautics and Space Administration. the Fed-eral Communications C'ommission, and the Securities andExchange Commission, all of which were alloted to ock-ard.Also split was the territory served by Smith. rom whichvarious agencies of the Treasury Department. some divi-sions of the Department of the Interior, and the Govern-ment Printing Office were severed. These were placed inlimbo, so to speak, for assignment to a sales representativeto be hired in the future.B. Respondent' ' New Compensation ProgramA portion of the compensation received by Respondent'sGovernment sales representatives is derived from commis-sions on copiers they sell or rent. The agreement pursuantto which a copier is rented is renewed from time to time.Before October 1977 the salesperson who was instrumentalin placing the machine in an agency office received a com-mission of $100 on the renewal.Early in October 1977, at a sales meeting attended byRespondent's Government sales representatives, they wereinformed by Michael Alvarez, Respondent's branch Gov-ernment sales manager, that Respondent had under consid-eration a new compensation program which probablywould not include renewal commissions on copiers rentedto Government agencies. At a subsequent sales meetingheld on October 14. 1977, Respondent's new compensationprogram was announced.' Not included in this number are Sager and Swanson, who in April wereno longer on Respondent's sales staff. No evidence was adduced to showwhen, and under what circumstances Sager left Respondent's employ Swan-son, as already noted, resigned on January 18, his resignation being allegedin the March complaint as having constituted a constructive discharge inviolation of Sec. 8(aH4) of the Act.As foreshadowed b Alvarez at the earlier meeting. thenew program made no provision or commissions on rentalrenewals. It provided, instead, as set forth in a document"'given to each (overnment salesperson. for the payment ofa "nmonthly commission of $15 per rental machine ...overa base population loftl ()'; of the installed rental populationin that territory."(. 71T' t'rtl'rc o'Jl[rev .XSwtl'rton '-s lir iviv 'I lie inforlmation reported by Michael Alvarez, Respon-dent's branch (ov ernment sales manager. at the sales meet-ing held earl i October 19771' concerning the probableloss of rental renewal commissions disturbed, dismayed.arid confused the G(overnment sales people. As JeffreySwansoll put it, "the sales force was pretty irate about the[program's] basics."After the meeting. Governnient sales representatives, in-eluding Swanson. had lunch together. uring lunch theyexpressed their dissatisfaction not only with the impendingloss of renewal commissions, but also with other matters,described bh Swanson as "grievances" concerning theirvworking conditions.The upshot o the luncheon session was a decision hbthose present to meet again for the purpose of further dis-cussinig the new compensation program after it was for-usally announced. Swanson undertook the task of makingarrangements for this meeting and of inviting absent salesrepresentatives and other employees of Respondent to at-tend.In this connection, Swanson testified that he "was kind ofspokesman for everybody [and] took upon himself the fur-ther bringing of everybody together." Although the evi-dence does not confirm Swanson's assertion that he was the"spokesman for eerybody," I find that he pulled a laboringoar and played a leading role in "bringing ...everybodytogether" lor the meeting. Thus, within a few days follow-ing the unveiling of the new compensation program on Oc-tober 14. Swanson, in accordance with his undertaking.chose October 21 as the date ftr the meeting, selected theplace at which it was to be held, informed employees ofwhat he had done in this regard, and invited their attend-ance.Among the employees Swanson asked to come to themeeting was Harry Eisenberg a salesmen in Respondent'semploy who called on commercial accounts. Not only didSwanson and Eisenherg talk about the forthcoming meet-ing, which Eisenberg agreed to attend, but they also de-cided to prepare what Swanson described as a "grievanceletter" and send it to Respondent's corporate headquarters.Respondent contends that Swanson's conduct respectingthe meeting was not concerted. It also contends that hisactivity was not protected because, as Respondent states onbrief' it was not "associated with labor organizations cov-ered under the Act."0;G.. Exh. 3.1 As noted. the eneral (Counsel contends that Swanson was dischargedfir engaging in activity protected by Section 7 of the Act and that the termi-nation of his employment for this reason was violative of Sec. 8(at 1). Thisbeing the case, findings concerning the nature of Swanson's aclivit) are nec-essary.12 All dates referred to in this ection fall within 1977.94 SAVIN BI SINEtSS MA(IIINI (CO()RP.Respondent makes a two-pronged argument in supportof its position that Swanson's activil t was not concerted. Italludes first to his not having been the spokesman lfor thesales force. The second prong of Respondent's argumentthat Swanson's activity was not concerted is its assertion.unsupported by the evidence, that Swanson spoke onl toEisenberg about the meeting he was setting up to provide aforum for further discussion of Respondent's new compen-sation program.That Swanson was not the spokesman of Respondent'ssales representatives is of no consequence in determiningwhether his activity fell within the ambit of Section 7 of theAct. Carbet Corporation. 191 NLRB 892 (1971). It is sufli-cient in this regard that Swanson was involved with othersalespeople, as I have found, in discussing the loss of com-missions on rental renewals as a result of Respondent's newcompensation program. Continlental ('heriical (omplanv,232 NLRB 705 (1977); Reading Iospital and Medical ('en-ter, 226 NLRB 611, 612 (1976), enfd. 562 F.2d 42 (3d Cir.1977).Nor is it consequential insofar as Section 7 of the Act isconcerned that Swanson spoke only to Eisenberg about themeeting he was arranging, assuming this, as Respondentclaims, to have been the fact. although it was not." Con-certed activity within the meaning of Section 7 requires"only a speaker and a listener." Salt Rier V'alle'WaterUsers Associalion, etc., 99 NLRB 849, 853 (1952)., enfd. inthis respect 206 F.2d 325 (9th Cir. 1953). Therefore, evenwere I to find, as Respondent asserts without eidentiarvsupport, that Swanson spoke only to Eisenberg. his activitywould have been concerted.Therefore, I reject Respondent's contention that Swan-son's activity was not concerted.I also reject Respondent's contention that Swanson's ac-tivity was unprotected because it did not contemplate theorganization of a union among Respondent's employees."The short answer to this argument, as Sall Ri,cr l'all/,Water Users' Associalion v ..R. R., 206 F.2d at 328teaches, is that " 'activities for the purpose of... mutual aidor protection' [within the meaning of Section 7 of the Act]are not limited to union activities."Regarding this precept, it was held in N.L. RB. .Phoe-nix Mutual Life Insurance Company'. 167 .2d 983. 988 (7thCir. 1948). cert. denied 335 U.S. 845. that employees' con-duct unrelated to the establishment of a union is. neverthe-less, protected if it bears "a reasonable relation to condi-tions of their employment." It cannot be gainsaid thatSwanson's conduct respecting respondent's new corimpensa-tion program fell within this principle.Accordingly. I conclude that Swanson's activity regard-ing Respondent's new compensation program. including hisefforts in connection with the meeting which wias to b heldon October 21. 1977. was both concerted and prolectledwithin the meaning of Section 7 of the Act.° As I hase fIund. Sanson poke not onl, ISo ti inherg. h ilo t i lheiemplo)ees I,) apprise Ihem o, Ihhe mealng and io S illit Ihcir ilitcddi.lr t14 ttI.ever. ais ell appear helu., S ,nso.l ., a h. d , hirged (,, Ot),I r )20because 'illianl It rd. Respo.ndenl's hr.lnch nl;anger .Ihulghl he v; Ii, ngIt form a unionIiI AI I li(i I R I A()R P'RAII('I-S5A. /',it Is ( 'nt (erning Rt.espontdenlt' 4 leged I /aotion o/.S' )tl N(a)( I) oft/' ..i hi1 .4 ta/flli Dt haring Jet/icvs 'tl.st)nJeffrey Swanson was hired b Respondent as at (overn-ment sales representative on No\ember I. 1976. lie wasdischarged on October 21. 1977." .\s lreladx notled. duringthis period of' Sw;alsson's emplos\rmeni b. Respondent. issales territor clonsisted oi the I)epalimenll O(' Hlealth. lIdu-cation and Welfalre. ('apitol lill. and the )epairtment ofthe Air Force.While in Respondent's cniploy S;anlsofn v: is giLs en tousing strong. intemperalte language. relerring to Respon-dent in derogatory terms, and maki ng crude and cx 11ual .oriented remarks to female office emplo es. Fl:r these rea-sons and because of' complaints received rom temlale em-plosees during the spring of' 1977 concerning Swanson's be-havior tlward them. Willi;am lord, Respondent's branchmanager. instructed Robert Baily. in April 1977. to dlis-charge Swansonll.Instead of doing so. Bailey. after a conference with Swkan-soln n April 29 during which Swanson tol d Bile iIs the;ltter relaled. that his conduct woild improse if gi en "an-other chance," placed Swanson on probath;ion tr 30 days.But Swanson'S conduct did not improve. As tihe s dlenceshowus, only in the maniner in which Swainson spoke to tfe-male employses did he better his dleportmcnt.After Swanson had completed his arrangements tIr theOctober 2 I meeting at x hich Respondent's sales representa-lives were to discuss agtiin Respondent's ne% compensationprogram. ' Respondent's Br;llnch Manager l.ord queried of-fice emplosees concerilng their knowledge of the meeting.I.ord asked whether they "had heard anything ahbout .lJeffSwanson's meeting.'."On October 20, a day before the meeting was to he held.Michael Alxarez Respondent's branch Government salesmanager, dscharged Swanson. In doing so Alvarez toldSwuanson. ias S ansllm testified. that "L.ord want[ed himlfired ...because hlie sl Itring to form a union."'' All dat. hereinatlcr refetrred t n this nd the ikiliulng setliins .alwilhin 1977' \1 the illile ti;lis 1u.l Sal.-in', uprSl 15)rtFindings is ( t h,e lIlead heerl Itliade'" T'he linding Ihl pragraph .ire hba.ed upon. and he qliloltliolns ai-pearing in the exlt re taken fonm. Iestinlorl\ gisen h Shar.n ('oler alIdl.isa ('ook1s he re;isons fr SsAlnsoll's disih arge gen h l.ord and -1I arei diffHrednol (onlis trom the nce Su.an,ln ilied ws glen him h Alsare. hult ai.,l'rm1 each other I hus. I rd eilfied. sh,,houl eahorlrtl., tha.t S.II1I,)1) .sidtscharged Ir his "laclk il h>,l" tii Repindenl iandlI fior 'nli ,lher ra.l'.Ills l" l;re/ uho ele-ectl.lci Su. anson's di-charge. testfied th.at he did ,beciuse at hi, Ci0utrtlte lilt Sinson oI October 2. the proe .lwlhich, Alare saidt .is I distlsOs s.lles ntiters Sallisu \s, 11 IlsrepecttultO him and t. Respndcint tI e disc repant re.lasnsi .lslgne hIi I rd indAlro I,r h r unt e te thhI.lh ere dlieinlhhng I heretllre I beheit neither here I a urther hsls1kl ris dscredillng -M'.lsatc a tueril ncorlsistefle htween * i.rez' IrlillIre llliO s ai.d hi, pretrJil atlfd.l il ((, ' I xh 9) \ lthmigh :Mx are, le,lfiedhil1l hie .111Iilc Su.tIll(si n IIt' It .thic ti Ocilher '2) t.- "reicU, ,Is Istl hiitnlllthlk i .dlo ll Oh'ells l tr 'nt) 'ther r ..un' i1t his pretrialatlidai ilte ,sre Ili.t he unlIllI,,nlcd S n., tOlti It his oIli, l. Ilt i. ".to tellhii .l l .ttplltll 1t. h a11td rcetixed tritil slic tcriplh),,ees Iit S, ntllsO11 Is 11si Ig IbI111 0 lIle I.ilIglgC' It sI1uidI(I ht' i Itd, i III 11 toilletlOllt. htI.In.l l \ III -IlllIrl;1. 11i1l i1ill IJ\ \b.lr II hi' .tidl\lll UCele "J.i.l .111I(, tflfltl/) I)I((ISI()NS ()1 NAII¢)NAI. I.ABOR RLAHIIONS B)ARI)B. (mrluding linin.s (',o'm 'rni R poodm '.s IlcgcdI iohltiti ol S'ccliol l (i)( I) of'l h' .it l t1' ftI rIl//liiVY('t h(r tiI itJ re .'/t' S'I (I .S11laving credited leti'rev Swanson's testinmony concerningthe reason for his discharge as stated by Michael Alv arez,Respondent's branch (iovernment sales manager, I findthat Swanson's employment was terminated on October 20,1977, because of his activity, protected, as earlier found. bySection 7 of' the Act, regarding Respondent's nevw compen-sation program. including his having arranged the meetingscheduled fr October 21, at which the program was to be atopic for discussion. Although Alvarez articulated the calusefor Swanson's discharge in different language, i.e., that Wil-liam Lord. Respondent's branch manager. wanted him"fired for) trying to form a union," it is clear rom thecontext that Lord equated the meeting set up by Swansonwith an attempt by him to organize a union among Respon-dent's employees.-"Accordingly. I conclude that by actually dischargingSwanson on October 20, 1977, for engaging in activity pro-tected by Section 7 of the Act, Respondent violated Section8(a)( I ).C. lclts (Concerning Respondent's Alleged 'iolation of/'Section (a)(4) of the Act hi' (Constructive/l DischargingJeclJ"or St nsonOn November 25. 1977, Jeffrey Swanson filed a chargebased upon his discharge the previous month. On Decem-ber 26, 1977. Swanson received a telegram from Respon-dent, signed by Michael Alvarez, Respondent's branchGovernment sales manager, requesting him to return towork the next day. Swanson complied.On December 27, the day on which Swanson resumed hisemployment with Respondent, he conferred with Alvarezconcerning the terms pursuant to which he had been reem-ployed. During the meeting Alvarez gave Swanson a docu-ment2'headed by the words "Hire Information," stating, inpart, that Swanson would have the "Same accounts as ofDate of Termination" and that his "Commission Programwill be the same program which became effective October1, 1977."Although the telegram requesting Swanson to return towork was sent by Alvarez, it does not appear that Alvarezinformed any of Respondent's officials, including CharlesDebbie," office employees who, as I have found. complained about Swan-son's "abusive language" some 6 months earlier and toward whom Swan-son's behavior, as I have also Ibund, had ameliorated soon after his confer-ence on April 29 with Bailey, then his supervisor. This being so, it seemsunlikely that Alvarez, on October 20, would have dredged up this stale andno longer viable matter. Accordingly, I credit Swanson's testimony as to thereason give by Alvarez for his discharge and discredit the contrary testimonygiven by Lord and Alvarez.o0 Given Lord's knowledge of "Swanson's meeting," as he characterized itin questioning Respondent's office employees, and given, also, L.ord's lack ofexpertise in labor relations matters, as appears to be the case, his conclusion,albeit a mistaken one, that Swanson's purpose in arranging the meeting was"to form a union" is understandable. In any event, as was stated in The LileRock Downioer, Inc., 145 NLRB 1286. 1287, 1293 (1964), "It is well settledthat ... the discharge of [an employee because of a mistaken belief that hewas ...active in a union violates the Act."G.C. Exh. 5.Zeitzolfl then a sales manager flr Respoldcnt. that he haddonte so. Accordingly, when Zeitzl' saw Sanson in Re-spondent's office on D)ecembcr 27. he asked Barbara lIitz-gerald, Respondent's branch administrator. in Swanson'shearing. as Zeitzoff testified. "[Wlhat the hell is [Swansondoing here.",IAvarez' neglect il notil\'ing Respondent's sulperCisorypersonnel that Swanson would return lto work on [)ecember27 and Respondent's hiring, during S anson's absence areceptionist who did not know him caused Swanson to ex-perience some incoiveniences on his first few days back onthe job. Among these was a lailurc b\ the new receptionistbecause she did not know hin. to give Swanson telephonemessages, and, as Swanson rel;led. his not rcceiving "in-structions management ,ise."William ord. Respondent's branch manatger was aalfrom Respondent's office during the initial period of S4aln-son's reemployment. On Januar 6. 1978.2' upon ord's re-turn, he, Zeitzotl' and Alvarez24met with Swanson. 'lhepurpose of this meeting, as ord testified, was to "welcomeISwanson] back into the company": to "cut down the obvi-ous hostilities" engendered by Sswanson's transactions withthe National abor Relations Board-' and to acquaintSwanson with new administratti e procedures instituted b-lRespondent during his absence.While the meeting was in progress Swanson asked l.ordfor the backpay he thought he vas entitled to as a result ofhis discharge. Lord responded, as lie relalteC that he "wouldhave nothing to do" with that matter because it was "beinghandled by [Respondent's] lawyers and the National I.aborRelations Board." Ilowever Iord offered to give Swansonan advance on his commissions.On January 10 Respondent announced to its Govern-ment sales frce its new plan for increasing its sales to (Gov-ernment agencies, which, as earlier noted. involved the hir-ing of additional sales representatives and reducing.realigning, and splitting the territories of incumbent sales-people. As already found, as applied to Swanson it resultedin the removal from his territory of' a portion of the tHouseof Representatives. As also found, other sales representa-tives also lost territories they had previously covered.Being dissatisfied with the reduction of his territory andfeeling that since his return to work he had been mistreatedin other respects. Swanson quit his employment with Re-spondent on January 18, 1978. In his letter of resignation2'Swanson made reference to "Zeitzottfs off hand remark toBarbara Fitzgerald on Ihisl first day of reinstatement 'Whatthe hell is he doing here?' ": his being "totally ignored dur-ing the first two weeks of reinstatement"; and Respondent's"failure to abide by the Fair Labor Relations Board's deci-sion in regards to back pay."" The final reason for his quit-ting appearing in Swanson's letter of resignation and theone he characterized as being the "most important" was, as22 On January I1 1978, Zeitzofl succeeded Alvarez as branch Gsovernmentsales manager and became Swanson's supervisor.21 All dates subsequentl? mcnioned without stating a sear a1ll within19782- On January I Alvarez was promoted to the position ot regional manga-ger for federal marketing.2G.C.Exh. 62, Respecting this, no evidence was adduced showing that the Board hadmade a decision regarding Swanson's hbackpal')6 SAVIN BSINESS MACHINE CORP.Swanson put it. Respondent's "failure to reinstate [his] salesterritory ...and the removal of [its] most profitable seg-ment."D. Contenlions and C('oncluding Findings ConcerningRespondent 's A legedl 'iolatlion ol' Section 8(l4) hi,Cornstructiel, Discharging Jffrel SwantonEchoing Swanson's letter of resignation, the GeneralCounsel contends that his quitting was engineered by Re-spondent in retaliation for his having filed a charge basedupon his actual discharge on October 20, 1977. and. hence.constituted a constructive discharge in violation of Section8(a)(4) of the Act. I do not agree.In support of his position the General Counsel, in brief.refers to the "hostile atmosphere created by Respondent" inwhich Swanson was required to work following his rein-statement and to the "split[ting up loll Swanson's terri-tor'." Even if a "hostile atmosphere" had been "created byRespondent," which I do not find to be the case,' it wouldnot, as I view the evidence. have caused Swanson to quit.In my opinion. what did cause Swanson to quit was thereduction of his sales territor. Hlad Swanson been theonly sales representative to lose territory in the implementa-tion of Respondent's plan to increase its Government sales.it might be reasonably concluded that the loss was attribut-able to his having filed the charge and that his quitting forthis reason constituted a constructive discharge in violationof Section 8(a)(4) of the Act.But this is not the situation presented by the evidence. Ashas been found, starting on January 10. 1978. and continu-ing even after Swanson's resignation, there was an ongoingprogram of rearranging sales territories in the course ofwhich sales representatives in addition to Swanson lost ac-counts. Having, in this respect, treated Swanson no differ-ently than it treated other sales people. Respondent cannotbe said to have discriminatorily singled out Swanson, inviolation of Section 8(a)(4) of the Act, for a territory loss toretaliate against him for having filed a charge against it.2Nor, in the circumstances, can it be said that Swanson wasconstructively discharged.Accordingly, I conclude that Respondent did not con-structively discharge Swanson. I further conclude that Re-spondent did not violate Section 8(a)(4) of the Act. MyOrder will, therefore, provide for the dismissal of the Marchcomplaint.VI. THE EFFECT OF RESPONDENT'S UNFAIR LABOR PRACTICEUPON COMMERCERespondent's unfair labor practice, occurring in connec-tion with its operations set forth in section I. above. has aclose, intimate, and substantial relationship to trade, traffic," In this regard. as I have found, Swanson experienced some inconvenien-ces upon returning to work. This was caused by the abruptness of Swanson'sreinstatement and Respondent's having hired a receptionist before San-son's recall who did not know him. In an) event, these irritating matterswere of relatively short duration.25 This. it will be remembered, was charactenzed in Swanson's letter ofresignation as the "most important" reason for his quitting." "Discrimination consists in treating like cases differently." Fros.t MornMeas, Inc v ..I R. B., 296 F.2d 617, 621 (5th Cir 1961).and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.VII. IHE REIEDYI have found that Respondent engaged in an unfair laborpractice within the meaning of Section 8(a)( I) of the Act.My Order will, therefore, provide that Respondent ceaseand desist therefrom and take such affirmative action aswill effectuate the policy of the Act. Regarding the latter.inasmuch as Jeffrey Swanson. who was unlawfully dis-charged on October 20. 1977, was reinstated on December27. 1977. Respondent will be required only to make himwhole for any losses he may have suffered by reason of hisdischarge. Any backpay found to be due to Sanson shallinclude interest in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).'Upon the basis of the foregoing findings oft' fact. andupon the entire record in this case. I make the following:CON(I UtSIONS ()I LAI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The activity engaged in by Jeffre3Swanson in connec-tion with Respondent's new compensation program, includ-ing his efforts at arranging the meeting which was to beheld on October 21. 1977. fell within the protection of Sec-tion 7 of the Act.3. B discharging Jeffre Sanson on October 20. 1977.for engaging in the activity referred to in onclusion ofl.aw 2. above. Respondent committed an unfair labor prac-tice \within the meaning of Section (a (l) of the Act.4. Respondent did not constructively discharge JeffreySwanson on January 18. 197X8,5. Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(4) of the Act.6. The unfair labor practice committed by Respondent,as set forth in Conclusion of Law 3, above, affects com-merce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record. and pursuant to Section I(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent. Savin Business Machine Corporation.Valhalla, New York, its officers. agents, successors, and as-signs shall:1. Cease and desist from:(a) Discharging., suspending, taking any other disciplin-ary action against, or in any manner affecting adversely the")See, generally. Isis Plumbing Heating Co.. 138 NLRB 716 (19621.I' In the eent no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions. and order herein shall, as provided in Sec 102.48 of the Rulesand Regulations, be adopted b) the Board and become its findings. concll-sions, and Order. and all objections thereto shall be deemed waived for allpurposes DECISIONS OF NATIONAL LABOR RELATIONS BOARI)hire or tenure of employment or any term or condition ofemployment of employees for engaging in any activity pro-tected by, or guaranteed in, Section 7 of the National LaborRelations Act. as amended.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to sell:organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the National LaborRelations Act, as amended, or to refrain from any or allsuch activities, except to the extent that such right ma heaffected by an agreement requiring membership in a labororganization as a condition of employment in conflrmitwith Section 8(a)(3) of said Act.2. Take the following affirmative action which. it isfound, will effectuate the policies of the National L.aborRelations Act, as amended:(a) Make Jeffrey Swanson whole, in the manner set ftrthin the section of this Decision entitled "The Remcedy.- forany loss of earnings he may have suffered by reason of hisunlawful discharge.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards.personnel records and reports, and all other records neces-sarv to analyze the amount of backpay due under the termsoft this order.(c) Post at its premises in Rockville. Maryland, andRosslyn. Virginia, copies of the attached notice marked",Appendix."'2Copies of said notice. on forms provided bythe Regional Director fbr Region 5. after being duly signedby Respondent's representative, shall be posted by Respon-dent immediately upon receipt thereof: and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced.or covered hb any other material.(d) Notifv the Regional Director for Region 5. in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.II IS I'RnllR (ORI)R-I:I) that the complaint issued onMarch 17. 1978, in Case 5 CA 9191 be, and the sameherebs is. dismissed.32 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted bs Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of' the United States (Court of Appeals Enforcing an Order of' the Na-lional L.abor Relations Board.98